DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Yuichi Watanabe on 8/15/22.
The application has been amended as follows: 
Claim 1 has been amended as follows:
Claim 1.  A dog toilet comprising: 
a receptacle in which a dog urinates; 
a liquid-permeable layer, made of insulating material, comprising apertures through which excreted urine passes from an upper side to a lower side in an up-down direction of the liquid-permeable layer; 
a urination detection sensor comprising a first electrode and a second electrode, wherein the liquid-permeable layer is disposed between the first electrode and the second electrode in the up-down direction; and 
an operating device that operates based on a conducting state of the first electrode and the second electrode, wherein 
at least one of the first electrode and the second electrode is spaced apart from the receptacles,
 the liquid-permeable layer is formed into a shape of a grate, the first electrode and second electrode are positioned directly overtop and within an entire width of the grate, and 
a width of a bar of the grate is wider than a width of the first electrode and a width of the second electrode.
Allowable Subject Matter
Claim 1, 4-6, 8, 10-11, 15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is the inclusion of the liquid permeable layer formed into a shape of a grate, the electrodes being positioned directly overtop and within an entire width of the grate, and the width of a bar of the great being wider than a width of the first electrode and a width of the second electrode.
The closest combination of prior art of record, Armstrong et al. (JP 2004/507257) in view of De Haan et al. (US 2004/0089058), teaches a dog toilet comprising: a receptacle in which a dog urinates (tray 10); a liquid-permeable layer, made of insulating material (water-permeable top sheet 8), comprising apertures through which excreted urine passes from an upper side to a lower side in an up-down direction of the liquid-permeable layer (Figure 1); a urination detection sensor comprising a first electrode and a second electrode (“two rows of metal foil arrays 9”; Figure 2); and an operating device that operates based on a conducting state of the first electrode and the second electrode (“a two-part detector operated by moisture and temperature is provided in an electric circuit [not shown] with an electric motor 34” Paragraph [0005]), wherein at least one of the first electrode and the second electrode is spaced apart from the receptacle (mat 2; Figure 1), wherein the liquid-permeable layer (De Hann: substrate 2, “the substrate 2 can consist of, for instance, a plastic layer, a textile layer, such as a nonwoven, a paper layer, etc.” Paragraph [0025]) is disposed between the first electrode (De Hann: electrode 12) and the second electrode (De Hann: electrode 14) in the up-down direction (De Hann: Figure 2b).
The liquid permeable layer formed into a shape of a grate, the electrodes being positioned directly overtop and within an entire width of the grate, and the width of a bar of the great being wider than a width of the first electrode and a width of the second electrode were not found in the prior art or any combinable prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642